   Case: 1:20-cv-00083-PLC Doc. #: 4 Filed: 04/24/20 Page: 1 of 6 PageID #: 31



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION

STEPHAN JONES,                                            )
                                                          )
                  Plaintiff,                              )
                                                          )
         v.                                               )              No. 1:20-cv-00083-PLC
                                                          )
JASON FINCH, et al.,                                      )
                                                          )
                  Defendants.                             )

                                     MEMORANDUM AND ORDER

         This matter comes before the Court on review pursuant to 28 U.S.C. § 1915 of pro se

plaintiff Stephan Jones’s complaint. For the reasons discussed below, the Court will order plaintiff

to file a signed, amended complaint on a Court-provided form. The Court also directs Plaintiff to

either file a motion for leave to proceed in forma pauperis or pay the $400 filing fee.

                                                   Background

         On April 8, 2020, twenty inmates at the Ste. Genevieve Detention Center, including

plaintiff, filed a lawsuit pursuant to 42 U.S.C. § 1983. (Docket No. 1). The complaint named six

defendants. The focus of the complaint is an allegation that defendants were deliberately

indifferent to plaintiffs’ health and safety. Specifically, plaintiffs allege that defendants did not

wear proper protective equipment during the month of March 2020, thereby failing to protect them

from potential exposure to and spread of the COVID-19 virus.1

         The Court does not allow multiple prisoners to join their claims in a single lawsuit. See




         1
           COVID-19 is the name of the disease caused by the novel coronavirus known as SARS-CoV-2, which
originated in China, and has spread globally, resulting in the declaration of a national emergency. See Pres. Proc. No.
9994, 85 Fed. Reg. 15337, 2020 WL 1272563 (Mar. 13, 2020). In the United States, the virus has resulted in hundreds
of thousands of cases, and tens of thousands of deaths. See In re Rutledge, No. 20-1791,2020 WL 1933122, at *1 (8th
Cir. Apr. 22, 2020).
   Case: 1:20-cv-00083-PLC Doc. #: 4 Filed: 04/24/20 Page: 2 of 6 PageID #: 32



Fed. R. Civ. P. 20. As such, the case was severed, and new cases were opened for each individual

plaintiff. (Docket No. 2). The instant case is one of the newly-created cases brought by a plaintiff

who was severed from the original complaint.

                                             Discussion

       As noted above, the Court opened the instant case for plaintiff after he was severed from a

multi-plaintiff prisoner civil rights action. For the reasons discussed below, the complaint is

defective. However, plaintiff will be allowed to file an amended complaint.

   A. Deficiencies in Complaint

       The first deficiency in plaintiff’s complaint is that it is not signed by plaintiff. Rule 11(a)

of the Federal Rules of Civil Procedure requires a party not represented by an attorney to personally

sign all of his pleadings, motions, and other papers. Fed. R. Civ. P. 11(a). This rule further requires

a court to “strike an unsigned paper unless the omission is promptly corrected after being called to

the…party’s attention.” Id. Similarly, the local rules for the United States District Court for the

Eastern District of Missouri require a party not represented by an attorney to sign the party’s

filings. E.D. Mo. L.R. 2.01(A)(1).

       The second deficiency in the complaint is that it alleges violations of the rights of a group

of inmates as a whole. While federal law authorizes plaintiff to plead his own case personally, he

lacks standing to bring claims on behalf of others. See Warth v. Seldin, 422 U.S. 490, 499 (1975)

(stating that, in general, to satisfy the standing requirement, a plaintiff “must assert his own legal

rights and interests, and cannot rest his claim to relief on the legal rights or interests of third

parties”). Moreover, a pro se litigant may not represent someone else in federal court. See 28

U.S.C. § 1654 (“In all courts of the United States the parties may plead and conduct their own

cases personally or by counsel…”); Iannaccone v. Law, 142 F.3d 553, 558 (2nd Cir. 1998) (stating



                                                  2
   Case: 1:20-cv-00083-PLC Doc. #: 4 Filed: 04/24/20 Page: 3 of 6 PageID #: 33



that “because pro se means to appear for one’s self, a person may not appear on another person’s

behalf in the other’s cause…A person must be litigating an interest personal to him”); and Lewis

v. Lenc–Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986) (stating that a person who is not licensed

to practice law may not represent another individual in federal court).

        Because plaintiff is proceeding pro se, the Court will give him an opportunity to file a

signed, amended complaint setting forth his own claims for relief. Plaintiff should prepare his

amended complaint according to the instructions set forth below.

    B. Amendment Instructions

        Plaintiff should type or neatly print his amended complaint on the Court’s civil rights form,

which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). If the amended

complaint is handwritten, the writing must be legible. In the “Caption” section of the Court-

provided form, plaintiff should clearly name each and every party he is intending to sue. See Fed.

R. Civ. P. 10(a) (“The title of the complaint must name all the parties”). If there is not enough

room in the caption, plaintiff may add additional sheets of paper. However, all the defendants must

be clearly listed. Plaintiff should fill out the complaint form in its entirety.

        In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b).

        The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, plaintiff should only include claims that are related to each other.

See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth



                                                    3
   Case: 1:20-cv-00083-PLC Doc. #: 4 Filed: 04/24/20 Page: 4 of 6 PageID #: 34



as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a).

         In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short and plain

statement of the factual allegations supporting his claim against that specific defendant. If plaintiff

is suing more than one defendant, he should follow the same procedure for each defendant.

         Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in his or her individual capacity may

result in the dismissal of that defendant.

         If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. See Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation

of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017).

         If plaintiff is suing multiple defendants, it is important that he establish the responsibility

of each separate defendant for harming him. That is, for each defendant, plaintiff must allege facts

showing how that particular defendant’s acts or omissions violated his constitutional rights. It is

not enough for plaintiff to make general allegations against all the defendants as a group. Rather,

plaintiff needs to provide the role of each named defendant in this case, in order that each specific

defendant can receive notice of what he or she is accused of doing. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a claim”).



                                                    4
   Case: 1:20-cv-00083-PLC Doc. #: 4 Filed: 04/24/20 Page: 5 of 6 PageID #: 35



       Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint. This means that claims that are not re-alleged in the amended complaint will

be deemed abandoned. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928

(8th Cir. 2005) (“It is well-established that an amended complaint supercedes an original complaint

and renders the original complaint without legal effect”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-provided

form within thirty (30) days in accordance with the instructions set forth herein, the Court will

dismiss this action without prejudice and without further notice to plaintiff.

   C. Motion to Proceed in Forma Pauperis

       If plaintiff decides to file an amended complaint, he must either submit a motion for leave

to proceed in forma pauperis, or pay the full $400 filing fee. Plaintiff will have thirty days in which

to comply. Failure to comply with this order will result in the dismissal of this action without

prejudice and without further notice. To assist plaintiff, the Clerk of Court will send plaintiff a

copy of the Court’s motion to proceed in forma pauperis form. If plaintiff elects to file a motion

for leave to proceed in forma pauperis, he must also include a copy of his certified inmate account

statement for the six-month period immediately preceding the filing of the complaint.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court is directed to mail to plaintiff a copy

of the Court’s prisoner civil rights complaint form and a copy of the Court’s motion for leave to

proceed in forma pauperis form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the Court-



                                                  5
   Case: 1:20-cv-00083-PLC Doc. #: 4 Filed: 04/24/20 Page: 6 of 6 PageID #: 36



provided form within thirty (30) days after the date of this order.

        IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or file a

motion for leave to proceed in forma pauperis on the provided form within thirty (30) days after

the date of this order.

        IT IS FURTHER ORDERED that, if plaintiff files a motion for leave to proceed in forma

pauperis, he must also submit a certified copy of his inmate account statement for the six-month

period preceding the filing of the complaint.

        IT IS FURTHER ORDERED that, if plaintiff fails to file an amended complaint within

thirty (30) days after the date of this order in accordance with the instructions set forth herein, the

Court will dismiss this action without prejudice and without further notice.

        IT IS FINALLY ORDERED that, if plaintiff fails pay the $400 filing fee or fails to file

a motion for leave to proceed in forma pauperis within thirty (30) days after the date of this

order, the Court will dismiss this action without prejudice and without further notice.




                                                       PATRICIA L. COHEN
                                                       UNITED STATES MAGISTRATE JUDGE

Dated this 24th day of April, 2020




                                                  6
